DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I, Claims 1-5 and 11, in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Objection 
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1: please amend “the material of the first electrode” to “[[the]] a material of the first electrode”.
Claim 1: please amend “the material of the second electrode” to “[[the]] a material of the second electrode”.
Claims 1 and 11: please amend “the two electrodes” to “the [[two]] first electrode[[s]] and the second electrode”.
Claim 11: please amend “the material of the first electrode” to “[[the]] a material of the first electrode”.
Claim 11: please amend “the material of the second electrode” to “[[the]] a material of the second electrode”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 1 and 11, “the electronics unit is adapted for converting the potential difference into a digital measured value”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: the electronics unit (uses the generic placeholder), prong 2: converting the potential difference … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claims 1 and 11 invoke 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0057] and Fig.1) such as an electronics unit 2 .
Claim 11, “a measuring transducer for receiving and evaluating a digital measured value”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: a measuring transducer (uses the generic placeholder), prong 2: receiving and evaluating a digital measured value … (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 11 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0052] and Fig.1) such as a measuring transducer 110.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 4, claim 4 recites “the chlorine ion activities of the first electrolyte and of the second electrolyte”, which lacks antecedent basis. Therefore, the scope of claim 4 is indefinite. 
Regarding claim 11, claim 11 recites “the electronics unit is adapted for converting the potential difference into a digital measured value” in lines 13-14, while the last limitation recites “a measuring transducer for receiving and evaluating a digital measured value”. It is unclear if those are the same digital measured value or if they are different. Therefore, the scope of claim 11 is indefinite. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat. Pub. 2010/0224490A1), and in view of Jiang (CN2053340U, English translation). 

Regarding claim 1, King teaches a pH sensor (a multiple-electrode ion meter 100 in Fig.2 [para. 0082]). The limitation “for measuring a pH in a measurement medium” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches an ion meter 100 which is specifically configured for performing the intended use (The plurality of ionic concentration voltage measurements generated by the multiple-electrode ionic probe 106 is related to an ion concentration within the external test fluid, such as a pH level [para. 0083]. The meter electronics 102 receives the plurality of ionic concentration voltage measurements from the multiple-electrode ionic probe 106 and processes the signal in order to obtain an ionic concentration measurement, such as a pH value [para. 0084]).   The pH sensor comprising:
an electronics unit (meter electronics 102 [para. 0082]); and
a sensor housing (a housing 120 in Fig.9 [para. 0086]) having a first half-cell and a second half-cell (one of the four electrode units 108A-108D in Fig.9 such as 108D is a first half-cell, and one of the other three electrode units such as 108A is a second half-cell. Fig.4 shows the four electrode units 108A-108D, each of which is a half-cell [para. 0101]),
wherein the first half-cell (electrode unit 108D in Fig.4 [para. 0101]) has a first electrolyte (electrolyte 112D in Fig.3) and a first electrode (electrode 114D in Fig.3) in contact with the first electrolyte (electrolyte 112D), and the first electrode is electrically connected to the electronics unit (each of the electrodes 114/electrode unit 108 is electrically connected to the meter electronics 102 with the cable 104 shown in Fig.2 [para. 0121]),
wherein the second half-cell (108A in Figs. 3-4) has a second electrolyte (electrolyte solution 112A in Fig.3) and a second electrode (electrode 114A in Fig.3) in contact with the second electrolyte, and the second electrode is electrically connected to the electronics unit (each of the electrodes 114/electrode unit 108 is electrically connected to the meter electronics 102 with the cable 104 shown in Fig.2 [para. 0121]),
wherein the first half-cell and the second half-cell are adapted to form a potential difference between the first electrode and the second electrode if the pH sensor is in contact with the measurement medium (the limitation “wherein the first half-cell and the second half-cell are adapted to form a potential difference between the first electrode and the second electrode if the pH sensor is in contact with the measurement medium” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the first half-cell and the second half-cell are adapted to form a potential difference between the first electrode and the second electrode if the pH sensor is in contact with the measurement medium, as shown in Fig.5 [para. 0111]. For example, at pH=6 of the measurement medium, the output voltage for the first half-cell is (6-7)*4 mV/pH=-4 mV, while the output voltage for the second half-cell is (6-4)*59 mV/pH=118 mV, resulting in the potential difference of 122 mV). 
wherein the electronics unit is adapted for converting the potential difference into a measured value, wherein the measured value is either a voltage value or a pH value (the limitations “wherein the electronics unit is adapted for converting the potential difference into a measured value, wherein the measured value is either a voltage value or a pH value” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches the meter electronics 102 configured to perform the claimed functions above (The meter electronics 102 receives the plurality of ionic concentration voltage measurements from the multiple-electrode ionic probe 106 and processes the signal in order to obtain an ionic concentration measurement, such as a pH value [para. 0084])),
wherein the first electrolyte and/or the material of the first electrode and/or the second electrolyte and/or the material of the second electrode are selected such that the potential difference of the two electrodes is different such that, at a pH value of the measurement medium of 7 and a temperature of the measurement medium of 25°C., the potential difference of the two electrodes is set such that the potential difference is greater than 30 mV or less than −30 mV (the claimed limitations are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the first electrolyte and/or a material of the first electrode and/or the second electrolyte and/or a material of the second electrode are configured to perform the functions above. The first half-cell (i.e., the electrode unit 108D) has a 4 mV/pH ion sensitivity with its internal electrolyte solution 112D at pH=7, while the second half-cell (i.e., the electrode unit 108A) has a 59 mV/pH ion sensitivity with its internal electrolyte solution 112A at pH=4, as shown in Fig.4. At pH value of the measurement medium of 7 and a temperature of the measurement medium of 25°C, the measured voltages for the first and second electrodes are, respectively, 0 mV, and 177 mV, yielding a potential difference of 177 mV. Note that the limitation “at a temperature of the measurement medium of 25°C” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches the first and second electrolytes and the first and second electrodes that are configured to perform the intended use since the use of multiple electrodes is less sensitive to differences in temperature and other ambient characteristics [para. 0088]), and
wherein the electronics unit is configured to convert the potential difference into the measured value such that, at a pH value of the measurement medium of 7 and at a temperature of the measurement medium of 25°C. and the potential difference of not equal to 0 mV and is greater than 30 mV or less than −30 mV, the measured value is 0 mV if the measured value is output as a voltage value or 7 if the measured value is output as pH value (the recited limitations are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the electronic electronics 102 that is configured to perform the functions above. As outlined in the above, the electronic electronics 102 receives the potential difference of 177 mV at a pH value of 7 and at temperature of 25°C, and processes the signal based on the relationship between the measured potential difference and actual pH value of the test sample (as shown in Fig.5), outputs a pH value of 7 as the measure value [para. 0084]).
King does not teach the limitation of “digital” within the limitations of “a digital pH sensor” and “a digital measured value” .
Jiang teaches a portable digital acidimeter used for measuring pH value of a water solution, wherein an AD converter of the circuit ICL7136 is used to covert the measured analog signal into a digital pH value, which is further displayed on a liquid crystal 31/2N39 (abstract). 
King and Jiang are considered analogous art to the claimed invention because they are in the same field of a pH sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter electronics 102 in King to add an AD converter for converting the measured analog value into a digital value, as taught by Jiang.  One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the advantages of digital signals over analog signals since digital signals provide negligible distortion and have faster rates of transmission. Furthermore, the claimed digital limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding an AD converter, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of converting the output analog signal of the pH meter into a digital signal, as taught by Jiang) [MPEP 2143(A)]. 

Regarding claim 2,  modified King teaches the digital pH sensor according to claim 1, wherein at 25°C, the second electrolyte has a pH which differs by more than 0.5, from 7 (King teaches wherein the second electrolyte 112A in the second half-cell (i.e., the electrode unit 108A in Figs. 3-4) has a pH=4 in Fig.4, which differs by 2.5, from 7. The limitation “at 25°C” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified King teaches the digital pH sensor configured to perform the intended use since it uses multiple electrodes which are less sensitive to differences in temperature and other ambient characteristics ([para. 0088] in King)).

Regarding claim 4, modified King teaches the digital pH sensor according to claim 1, wherein 
the first electrode and the second electrode each is an Ag/AgCl electrode (King teaches wherein the electrodes 114 can be formed of silver/silver chloride [para. 0098]. Note that 114A-114D are used for the configuration of four electrode units; each of the electrodes 114A-114D is made of the same material as the electrode 114), and
the chlorine ion activities of the first electrolyte and of the second electrolyte are different such that the potential difference is greater than 30 mV (As outlined in the rejected claim 1 above, the first electrolyte 112D has pH=7, while the second electrolyte 112A has pH=4, as shown in Fig.4 in King, and the ion activities of the first and second electrolytes are different. The second electrolyte solution possesses a different ionic concentration than the first electrolyte solution or wherein the second electrolyte solution possesses a different pH level than the first electrolyte solution (claim 30 in King). The limitation “such that the potential difference is greater than 30 mV” is a function recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the second electrolyte solution possesses a different ionic concentration than the first electrolyte solution or wherein the second electrolyte solution possesses a different pH level than the first electrolyte solution (claim 30). As outlined in the rejected claim 1, the solutions 112D and 112A are configured to provide a potential difference greater than 30 mV. Furthermore, the potential difference depends on pH of the test sample). 
Note: for the purpose of examination, Examiner interprets “the chlorine ion activities” as “ion activities”. 

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Jiang, as applied to claims 1-2 above, and in view of Matsuda et al. (JP 2001/242134 A, English translation).

Regarding claim 3, modified King teaches the digital pH sensor according to claim 2. King further teaches wherein the second electrolyte has a pH of 4 in the electrode unit 108A shown in Fig.4. King teaches two solutions, pH=4 and pH=7 shown in Fig.4. King further teaches other ionic types and concentrations can be employed, and the above numbers are given merely for illustration [para. 0127]. 
Modified King does not explicitly teach wherein the first electrolyte includes potassium chloride, and the second electrolyte includes potassium chloride and a phosphate buffer at pH=6.
Matsuda teaches a pH sensor comprising a glass electrode 12 (corresponding to the second half-cell in this instant application) and a reference electrode 38 (corresponding to the first half-cell in this instant application) shown in Fig.3. The second half cell (i.e., the glass electrode 12) comprises a second electrode (an internal electrode 15) and a second electrolyte (a standard liquid 14) [para. 0073 and Fig.3], while the first half cell (reference electrode 38) comprises a first electrode (i.e., the reference potential electrode 33) and a first electrolyte (i.e., an internal standard solution 32) [para. 0088 and Fig.3]. The second electrolyte solution 14 is a highly electrically conductive chloride (for example, potassium chloride) dissolved in a buffer solution (for example, a neutral phosphate buffer solution) [para.0075]. The first electrolyte solution 32 is a saturated KCl solution [para. 0089].    
Modified King and Matsuda are considered analogous art to the claimed invention because they are in the same field of a pH sensor consisting of two half cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte solutions of the two electrode units in modified King to provide the first electrolyte including a saturated KCl solution and the second electrolyte solution including potassium chloride and a neutral phosphate buffer, as taught by Matsuda. 
Modified King still does not teach that the second electrolyte has a pH of 6. 
Since King teaches that second electrolyte having a pH of 4, and further teaches that other ionic types and concentrations may be employed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pH of the second electrolyte in the above modified King to have a pH of 6 to yield a second electrolyte having a pH of 6 and includes potassium chloride and a phosphate buffer. 
The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Furthermore, the limitation “at 25°C” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified King teaches the first electrolyte and the second electrolyte, as outlined in the above, which are configured to perform the claimed functions above at ambient temperature of 25°C (the use of multiple electrodes is less sensitive to differences in temperature and other ambient characteristics ([para. 0088] in King)).  

Regarding claim 5, modified King teaches the digital pH sensor according to claim 1. King further teaches 
wherein the material of the first electrode and of the second electrode includes silver or copper or platinum or conductive carbon (the electrodes 114 can be formed of silver/silver chloride [para. 0098]. Note that 114A-114D are used for the configuration of four electrode units; each of the electrodes 114A-114D is made of the same material as the electrode 114). 
King further teaches a solution of pH=4 and a solution of pH=7, and  other ionic types and concentrations can be employed [para. 0127]. 
Modified King does not explicitly teach wherein the first electrolyte and the second electrolyte contain halide or sulfate ions.
Matsuda teaches a pH sensor comprising a glass electrode 12 (corresponding to the second half-cell in this instant application) and a reference electrode 38 (corresponding to the first half-cell in this instant application) shown in Fig.3. The second half cell (i.e., the glass electrode 12) comprises a second electrode (an internal electrode 15) and a second electrolyte (a standard liquid 14) [para. 0073 and Fig.3], while the first half cell (reference electrode 38) comprises a first electrode (i.e., the reference potential electrode 33) and a first electrolyte (i.e., an internal standard solution 32) [para. 0088 and Fig.3]. The second electrolyte solution 14 is a highly electrically conductive chloride (for example, potassium chloride) dissolved in a buffer solution (for example, a neutral phosphate buffer solution) [para.0075]. The first electrolyte solution 32 is a saturated KCl solution [para. 0089]. Note that both the first electrolyte and the second electrolyte include halide ions Cl-.     
Modified King and Matsuda are considered analogous art to the claimed invention because they are in the same field of a pH sensor consisting of two half cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte solutions of the two electrode units in modified King to provide the first electrolyte and the second electrolyte containing halide ions, such as both solutions containing KCl, as taught by Matsuda. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
The limitation “so that the potential difference is greater than 30 mV” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches the first electrolyte and the second electrolyte, which are configured to generate a potential difference greater than 30 mV, as outlined in the rejected claim 1 above. In addition, the potential difference depends on pH value of the test sample, as shown in Figs. 5-8 in King.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat. Pub. 2010/0224490A1), and in view of Jiang (CN2053340U, English translation) and Hanko et al. (WO 2010072601A1, English translation).

Regarding claim 11, King teaches a sensor system (a multiple-electrode ion meter 100 in Fig.2 [para. 0082]). The sensor system comprising:
a pH sensor (ion meter 100 in Fig.2 [para.0082]), including:
an electronics unit (meter electronics 102 [para. 0082]); and
a sensor housing (a housing 120 in Fig.9 [para. 0086]) having a first half-cell (electrode unit 108D in Figs. 3-4 and 9)  and a second half-cell (electrode unit 108A in Figs. 3-4 and 9),
wherein the first half-cell has a first electrolyte (electrolyte 112D in Figs.3-4) and a first electrode (electrode 114D in Figs. 3-4) in contact with the first electrolyte, and the first electrode is electrically connected to the electronics unit (each of the electrodes 114/electrode unit 108 is electrically connected to the meter electronics 102 with the cable 104 shown in Fig.2 [para. 0121]),
wherein the second half-cell (108A in Figs. 3-4) has a second electrolyte (electrolyte solution 112A in Fig.3) and a second electrode (electrode 114A in Fig.3) in contact with the second electrolyte, and the second electrode is electrically connected to the electronics unit (each of the electrodes 114/electrode unit 108 is electrically connected to the meter electronics 102 with the cable 104 shown in Fig.2 [para. 0121]),
wherein the first half-cell and the second half-cell are adapted to form a potential difference between the first electrode and the second electrode if the pH sensor is in contact with the measurement medium (the limitation “wherein the first half-cell and the second half-cell are adapted to form a potential difference between the first electrode and the second electrode if the pH sensor is in contact with the measurement medium” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the first half-cell and the second half-cell are adapted to form a potential difference between the first electrode and the second electrode if the pH sensor is in contact with the measurement medium, as shown in Fig.5 [para. 0111]. For example, at pH=6 of the measurement medium, the output voltage for the first half-cell is (6-7)*4 mV/pH=-4 mV, while the output voltage for the second half-cell is (6-2)*59 mV/pH=118 mV, resulting in the potential difference of 122 mV), 
wherein the electronics unit is adapted for converting the potential difference into a measured value, wherein the measured value is either a voltage value or a pH value (the limitations “wherein the electronics unit is adapted for converting the potential difference into a measured value, wherein the measured value is either a voltage value or a pH value” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches the meter electronics 102 configured to perform the claimed functions above (The meter electronics 102 receives the plurality of ionic concentration voltage measurements from the multiple-electrode ionic probe 106 and processes the signal in order to obtain an ionic concentration measurement, such as a pH value [para. 0084])),
wherein the first electrolyte and/or the material of the first electrode and/or the second electrolyte and/or the material of the second electrode are selected such that the potential difference of the two electrodes is different such that, at a pH value of the measurement medium of 7 and a temperature of the measurement medium of 25°C., the potential difference of the two electrodes is set such that the potential difference is greater than 30 mV or less than −30 mV (the claimed limitations are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the first electrolyte and/or a material of the first electrode and/or the second electrolyte and/or a material of the second electrode are configured to perform the functions above. The first half-cell (i.e., the electrode unit 108D) has a 4 mV/pH ion sensitivity with its internal electrolyte solution 112D at pH=7, while the second half-cell (i.e., the electrode unit 108A) has a 59 mV/pH ion sensitivity with its internal electrolyte solution 112A at pH=4, as shown in Fig.4. At pH value of the measurement medium of 7, the measured voltages for the first and second electrodes are, respectively, 0 mV, and 177 mV, yielding a potential difference of 177 mV, which is greater than 30 mV. The limitation “at a temperature of the measurement medium of 25°C” is an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches the first and second electrolytes and the first and second electrodes that are configured to perform the intended use since the use of multiple electrodes is less sensitive to differences in temperature and other ambient characteristics [para. 0088]), and
wherein the electronics unit is configured to convert the potential difference into the measured value such that, at a pH value of the measurement medium of 7 and at a temperature of the measurement medium of 25°C. and the potential difference of not equal to 0 mV and is greater than 30 mV or less than −30 mV, the measured value is 0 mV if the measured value is output as a voltage value or 7 if the measured value is output as pH value (the recited limitations are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, King teaches wherein the electronic electronics 102 that is configured to perform the functions above. As outlined in the above, the electronic electronics 102 receives the potential difference of 177 mV at a pH value of 7 and at temperature of 25°C, and processes the signal based on the relationship between the measured potential difference and actual pH value of the test sample (as shown in Fig.5), outputs the corresponding pH value (i.e., 7 at the instant condition) as the digital measure value [para. 0084]). 

King does not teach the limitation of “digital” within the limitations of “a digital pH sensor” and “a digital measured value” , and a measuring transducer for receiving and evaluating a digital measured value, wherein the measuring transducer is adapted to be connected to the digital pH sensor.
Jiang teaches a portable digital acidimeter used for measuring pH value of a water solution, wherein an AD converter of the circuit ICL7136 is used to covert the measured analog signal into a digital pH value, which is further displayed  on a liquid crystal 31/2N39 (abstract). 
King and Jiang are considered analogous art to the claimed invention because they are in the same field of a pH sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter electronics 102 in King to add an AD converter for converting the measured analog value into a digital value, as taught by Jiang.  One of ordinary skill in the art before the effective filing date of the claimed invention would recognize the advantages of digital signals over analog signals since digital signals are less expensive, negligible distortion, and have faster rate of transmission. Furthermore, the claimed digital limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding an AD converter, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of converting the output analog signal of the pH meter into a digital signal, as taught by Jiang) [MPEP 2143(A)]. 
Modified King still does not teach a measuring transducer for receiving and evaluating a digital measured value, wherein the measuring transducer is adapted to be connected to the digital pH sensor.
Hanko teaches a pH measuring probe for electrochemical, particularly potentiometric measurements (abstract). Hanko further teaches wherein the measuring electronics can be accommodated entirely in the measuring transducer MU as shown in Fig.7, but they can also be accommodated, at least in part, in the plug-in head of the measuring probe, which forms the part of the plug-in connection on the sensor side. It includes, among other things, means for setting a defined potential on the additional electrode 233, which is connected to the contact point 229 by means of the electrically conductive coating 235 ([para. 0106] and claim 16).   
Modified King and Hanko are considered analogous art to the claimed invention because they are in the same field of a pH sensor consisting of two half cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple-electrode ion meter 100 in modified King to provide a measuring transducer which is adapted to be connected to the digital pH sensor, as taught by Hanko. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
The limitation “for receiving and evaluating a digital measured value” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified King teaches the measuring transducer, which is configured to perform the functions above (the measuring electronics can be accommodated entirely or at least in part in the measuring transducer MU ([para. 0106] in Hanko), therefore, the measuring transducer is configured to receive and evaluate a digital measure value). 
Note: for the purpose of examination, Examiner interprets “a digital measured value” in lines 13-14 and “a digital measured value” in the last limitation are either the same or different.  

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Gahlings et al. (WO 2019/073396 A1) teaches  a calibration electrode for calibrating a reference system of an electrochemical sensor, such as a potentiometric sensor or an ion selective electrode, wherein the reference solution comprises one of KC1, NaCl, Na2S04, or K2S04. Grimm et al. (US 2018/0106748 A1) teaches a potentiometric electrode assembly comprising an ion-selective electrode, a reference electrode and a reference electrode electrolyte wherein the reference electrode electrolyte is a 3 M KCl solution. Salts which can be used as reference electrode electrolyte are especially alkali metal halides, for example sodium chloride, lithium chloride, sodium bromide, potassium bromide, ammonium chloride, but especially potassium chloride. Pechstein et al. (US 2015/0053576 A1) teaches a measuring arrangement, comprising: at least three half-cells, each of which has a pH-sensitive membrane, and a measuring circuit, which is embodied to register a half-cell potential of each half-cell relative to a shared reference potential. Buschnakowski et al. (DE 102014113260 A1) teaches a reference electrode for an electrochemical sensor comprising a housing, a reference electrolyte, and a reference element immersed in the reference electrolyte (abstract), wherein the reference electrolyte can consist, in particular, of a 3 molar KCl solution  Buschnakowski further teaches a potentiometric combination electrode 100 shown in Fig.2 for pH measurement, which comprises a reference electrode 21 serving as a reference half-cell and a measuring electrode 22 serving as a measuring half-cell [para.0045]. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795